DETAILED ACTION
Status of the Application
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-15 are pending and have been examined in this application. This communication is the first office action on the merits.

Information Disclosure Statements
The Information Disclosure Statement(s) (IDS) filed 23 July 2019 and 17 February 2021 has/have been considered by the Examiner.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Specification
The disclosure is objected to because of the following informalities:
The term “the simulation module” is recited in the specification (p. [0022] of the published application). This appears to be an error since there is no antecedent basis for “the simulation module” and the term “simulation unit” has been used throughout the specification.
Appropriate correction is required.

Claim Objections
Claim(s) 1-3, 5, 10, and 13 is/are objected to because of the following informalities:
Claim 1 contains multiple formatting errors.
Claim 1 also recites the limitations “unhooked tie rod”, “steering force module”, “transverse force actuator”, “transverse force”, “drivetrain module”, and “drive actuator”. Each of these limitations relate to limitations recited in dependent claims which are referred to as “second” (e.g., “second steering force module” in claim 2, “second drivetrain module” in claim 3, etc.). Therefore, for clarity, the Examiner recommends adding the term “first” preceding each of the aforementioned limitations in claim 1.
The Examiner recommends the following amendments for claim 1:

1. 	A vehicle test bench for applying forces and/or torques to a roadworthy complete vehicle, the vehicle having a steering system including [[an ]]a first unhooked tie rod and a drivetrain including a drive axle,
the vehicle test bench comprising:
a first steering force module including: 
a first main body configured to be mechanically connectable to a first fixed mounting point, and
a first transverse force actuator displaceable relative to the first main body, the first transverse force actuator including a first mechanical interface configured to connect the first transverse force actuator to the first unhooked tie rod of the steering system; and 
wherein a first transverse force is generated by a displacement of the first transverse force actuator relative to the first main body and is configured to be applied to the steering system;
the vehicle test bench further comprising: 
a first drivetrain module including: 
a second main body which is configured to be mechanically connectable to a second fixed mounting point; and
a first drive actuator which is configured to be rotatable relative to the second main body, the first drive actuator is rotationally fixable by means of a second mechanical interface to the drive axle of the drivetrain; and
wherein a first torque, independent of the first transverse force, is generated by a rotation of the first drive actuator relative to the second main body, and applied to the drive axle.

Claim 2 contains multiple formatting errors. The Examiner recommends the following amendments for claim 2 to correct formatting:

2. 	The vehicle test bench according to claim 1, further including: 
a second steering force module including:
a third main body which is configured to be connectable to a third fixed mounting point; and
a second transverse force actuator configured to be connectable, by means of a third mechanical interface, to the unhooked tie rod of the steering system, 
wherein a second transverse force is generated by a displacement of the second transverse force actuator relative to the third main body and is configured to be applied to the steering system.

Claim 3 contains multiple formatting errors. The Examiner recommends the following amendments for claim 3 to correct formatting:

3. 	The vehicle test bench according to claim 1, further including: 
a second drivetrain module including: 
a fourth main body which is configured to be connectable to a fourth fixed mounting point; and
a second axially rotatable drive actuator, the second drive actuator being connectable by means of a fourth mechanical interface to the drivetrain, 
wherein a second torque that is independent of the first transverse force and the second transverse force is generated by a rotation of the further drive actuator relative to the fourth main body, by means of which the second torque can be applied to the drivetrain.

Claim 3 recites the limitation “a second axially rotatable drive actuator” which may cause ambiguity since there is no claimed “first axially rotatable drive actuator”.
Claim 5 recites “third fixed mounting point” which is grammatically incorrect. The Examiner recommends the following correction, “the third fixed mounting point”.
Claim 10 recites the limitation “steering force”. This may be indefinite because antecedent basis for “steering force” is found in claim 7.
Claim 13 recites the limitation “a vehicle test bench according to claim 1”. This limitation may be indefinite because antecedent basis for “vehicle test bench” has been provided in claim 1.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: simulation unit… configured to in claims 9-12
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
According to the specification, simulation unit does not appear to have any corresponding structure.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f).

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claim(s) 2 and 9-12 is/are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 2 recites “a second transverse force actuator configured to be connectable… to the unhooked tie rod.” However, there is no instance in the disclosure that sufficiently describes a second transverse force actuator configured to be connectable… to a second unhooked tie rod.”
Claim limitation “simulation unit… configured to” recited in claims 9-12 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The disclosure is devoid of any structure that performs the claimed function. When a claim containing a computer-implemented 35 U.S.C. 112(f)  claim limitation is found to be indefinite under 35 U.S.C. 112(b)  for failure to disclose sufficient corresponding structure (e.g., the computer and the algorithm) in the specification that performs the entire claimed function, it will also lack written description under section 112(a) (See MPEP § 2181, subsection IV).

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claim(s) 3-6, 9-12, and 14-15 is/are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
With respect to claims 3-5, 7, and 9
The following limitations lack antecedent basis:
Claim 3 line 6: “the further drive actuator”
Claim 4 lines 2-3: “the third fixed mounting point” and “the fourth fixed mounting point”
Claim 5 lines 2-3: “the third fixed mounting point” and “the fourth fixed mounting point”
Claim 6 line 2: “the steering force modules”
Claim 9 lines 2 and 3: “the drivetrain modules”
Claim 10 lines 2 and 3: “the drivetrain modules
Claim 15 lines 2-3: “the further fixed mounting point” and “the fourth fixed mounting point” 
Claim 9 recites the limitations “transverse force” and “torque”. It is unclear whether each of these limitations are referencing a particular previously recited transverse force and torque.
Claim 14 recites the limitations “the steering force module”. This term is indefinite because claim 14 depends from claim 6 and claim 6 lacks antecedent basis for “the steering force modules”.
Claim 14 recites the limitation “the drivetrain module”. It is unclear whether this limitation derives its antecedent basis from the drivetrain module of claim 1 or the second drivetrain module of claim 3.
Claim limitation “simulation unit… configured to” recited in claims 9-12 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The disclosure is 
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim(s) 13 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) a method of using a vehicle test bench according to claim 1, the method comprising integrating, calibrating, and providing for a test environment for driver assistance systems of a roadworthy complete vehicle.
This is a process that, under its broadest reasonable interpretation, covers performance of these limitations in the mind. For example, the steps of integrating, calibrating, and providing for a test environment are recited at such a high level of generality that under broadest reasonable interpretation, these limitations could be performed in the mind. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application because there are no elements recited in the claim in addition to the abstract idea (e.g., the claim does not recite any means for performing the claimed integrating, calibrating, and providing for a test environment). Further, the limitations “for driver assistance systems of a roadworthy complete vehicle” merely indicate the intended field of use.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the only elements recited in the claim are those that are directed to the abstract idea. The claim is not patent eligible.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-5, 7-10, 13, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Henze et al. (Pub. No.: EP 2602602 A1, hereinafter “Henze”) in view of Xiaohui Shi et al. (Pub. No.: CN 101696908 A, hereinafter “Shi”) (please see attached English machine translation for citations).

With respect to claim 1, Henze teaches a vehicle test bench (test stand for a vehicle, see at least: p. [0001]) for applying forces and/or torques to a roadworthy complete vehicle, the vehicle having a steering system and a drivetrain including a drive axle, the vehicle test bench comprising:
(using the wheel holding body to simulate a steering angle and / or a steering movement of the test wheel can be pivoted about a vertical axis… the swivel angle around the vertical axis can be changed in the test mode via an actuator, see at least: p. [0041]) configured to be mechanically connectable to a first fixed mounting point (The wheel holding body 10 is rotatably held in the shaft region 15 via a bearing 25 on the bearing and loading body 9. See at least: p. [0058] and Fig. 3), and
the vehicle test bench further comprising a drivetrain module including a second main body which is configured to be mechanically connectable to a second fixed mounting point (The wheel holding body 10 is coupled via a double cardan shaft 11 to an associated drive unit 12 for generating a drive speed 13 or for generating a drive or braking torque.); and
a drive actuator which is configured to be rotatable relative to the second main body, the drive actuator is rotationally fixable by means of a second mechanical interface to the drive axle of the drivetrain (the invention proposes that the power flow from the drive unit to the test wheel takes place via a cardan shaft, see at least: p. [0017]. The Examiner has interpreted that the wheel holding body mechanically interfaces with the wheel of the vehicle (p. [0036]), and, inherently, the wheel mechanically interfaces with the drive axle of the drivetrain. Therefore, the chain of mechanical connections from the contact of the test bench with the vehicle wheel to the drive axle are analogous to the claimed second mechanical interface.); and
wherein a torque, independent of the transverse force (With or without a rotating test wheel 3 as a result of being driven by a drive unit 12, at least one force of the forces 5-8 can be applied… It is also possible for the test to be carried out with steering angles that… are fixed during operation, see at least p. [0078]), is generated by a rotation of the drive actuator relative to the second main body, and applied to the drive axle (the control device also enables a control state in which the control device simultaneously controls both the drive of the test wheel by the drive unit with the drive speed and the simulation of the test load on the test wheel by the at least one actuator, with the control device also coordinating the Test load as well as the drive torque or the drive speed can take place, see at least: p. [0014]).


    PNG
    media_image1.png
    834
    929
    media_image1.png
    Greyscale

Henze fails to teach the following features. However, these features are taught by Shi: the steering system including an unhooked tie rod (tie rod 38, see at least: pg. 4 ln. 36); a transverse force actuator displaceable relative to the first main body (axial loading system, see at least: pg. 4 ln. 32), the transverse force actuator including a first mechanical interface configured to connect the transverse force actuator to the unhooked tie rod of the steering system (The rack shaft is connected to the BELL mechanism through a ball joint and a tie rod in turn, and is fixed on the rack shaft, see at least: pg. 2 ln. 48-49); and wherein a transverse force is generated by a displacement of the transverse force actuator relative to the first main body and is configured to be applied to the steering system (The performance test device for an automobile steering system provided by the present invention includes a steering simulation system, an axial loading system, a suspension simulation system, and an automobile steering system. The axial loading system transmits 10 the load applied by the axial loading system to the vehicle through a BELL mechanism. See at least: pg. 2 ln. 8-11; The force applied by the axial loading system is transmitted to the steering gear through the Bell mechanism, see at least: pg. 4 ln. 30-31).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the invention of Henze with the BELL mechanism attached to the tie rod as taught by Shi to impart the steering angle change instead of imparting the steering angle change via the vehicle wheel. This would provide an increase the reliability of the test measurements when a steering angle is changed as well as improve the ability of the test bench to more closely reproduce real life driving situations (see at least: Shi pg. 3 ln. 20-43).

With respect to claim 2, the combination of Henze in view of Shi teaches the vehicle test bench according to claim 1. Additionally, Shi teaches further including a second steering force module with a third main body and a second transverse force actuator configured to be connectable, by means of a third mechanical interface, to the unhooked tie rod of the steering system, and the third main body is configured to be connectable to a third fixed mounting point, (the axial loading system includes a left axial loading system and a right axial loading system having the same structure and disposed on both sides of the steering gear, see at least: pg. 2 ln. 25-26).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to further modify the combination of Henze in view of Shi with the aforementioned features of Shi in order to further improve the ability of the test bench to more closely reproduce real life driving situations (see at least: Shi pg. 3 ln. 20-43)

With respect to claim 3, the combination of Henze in view of Shi teaches the vehicle test bench according to claim 1. Additionally, Shi teaches further including a second drivetrain module which consists of a fourth main body and a second axially rotatable drive actuator, the second drive actuator being connectable by means of a fourth mechanical interface to the drivetrain, and the fourth main body being connectable to a fourth fixed mounting point, a further torque that is independent of the transverse force being generated by a rotation of the further drive actuator relative to the fourth main body, by means of which the further torque can be applied to the drivetrain (e.g., the first drivetrain module could be considered drive unit 12a and the second drivetrain module could be considered drive unit 12b, see at least: Fig. 1 and p. [0050]-[0051]).

With respect to claim 4, the combination of Henze in view of Shi teaches the vehicle test bench according to claim 1. Additionally, Henze teaches wherein at least one of the first fixed mounting point, the second fixed mounting point, the third fixed mounting point, and the (The bearing and loading body 9 is suitably supported with respect to the actuators and the environment and is guided with the necessary degrees of freedom in order to apply the forces 5-8 (which can also include moments) to the wheel holding body 10, the test wheel 3 and thus the vehicle 2. See at least: p. [0053]).

With respect to claim 5, the combination of Henze in view of Shi teaches the vehicle test bench according to claim 1. Additionally, Shi teaches characterized in that at least one of the first fixed mounting point, the second fixed mounting point, third fixed mounting point, and the fourth fixed mounting point is located on the complete vehicle (The entire steering simulation system is mounted on a detachable mounting plate 47 through a support 39, a support 40, a support 41, and a support 42. See at least: pg. 5 ln. 8-9).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to further modify the combination of Henze in view of Shi with the aforementioned mounting configuration in order to make the structure of the steering force module more compact (see at least: Shi, pg. 3 ln. 29-32).

With respect to claims 7 and 8, the combination of Henze in view of Shi teaches the vehicle test bench according to claim 2. Additionally, Shi teaches further including a steering actuator configured to connect to a steering axle of the steering system, and to exert a steering force on the steering axle, wherein the steering actuator is a motor of the complete vehicle (The loading force applied by the axial loading system is transmitted to the rack shaft 43 of the steering system (composed of the steering column 35 11, the steering universal joint 49, the steering gear 34, the tie rod 38 and the simulated steering knuckle). See at least: pg. 4 ln. 34-37)
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to further modify the combination of Henze in view of Shi with the aforementioned steering actuator of Shi in order to carry out the steering system test.

With respect to claims 9 and 10, the combination of Henze in view of Shi teaches the vehicle test bench according to claim 2. Additionally, Henze teaches further including a simulation unit connected to the steering force modules and to the drivetrain modules, and configured to provide the steering force modules and the drivetrain modules with values for transverse force and torque (the control device also enables a control state in which the control device simultaneously controls both the drive of the test wheel by the drive unit with the drive speed and the simulation of the test load on the test wheel by the at least one actuator, see at least: p. [0014]).
Further, Shi teaches a simulation unit connected to the steering actuator, and configured to provide the steering force module with values for steering force (The performance test device of the automobile steering system includes a steering simulation system, an axial loading system, a suspension simulation system, and a car steering system. The axial loading system passes the BELL mechanism 20 (that is, the steering knuckle). ) The loading force applied by the axial loading system is transmitted to the rack shaft 43 of the steering system (composed of the steering column 35 11, the steering universal joint 49, the steering gear 34, the tie rod 38 and the simulated steering knuckle). See at least: pg. 4 ln. 31-37).

With respect to claim 13, the combination of Henze in view of Shi teaches a method of using a vehicle test bench according to claim 1, the method comprising integrating, calibrating, (see at least: Henze p. [0009]).

With respect to claim 15, the combination of Henze in view of Shi teaches the vehicle test bench according to claim 5. Additionally, Shi teaches characterized in that at least one of the first fixed mounting point, the second fixed mounting point, the further fixed mounting point, and the fourth fixed mounting point is located on the chassis of the complete vehicle (The entire steering simulation system is mounted on a detachable mounting plate 47 through a support 39, a support 40, a support 41, and a support 42. See at least: pg. 5 ln. 8-9).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to further modify the combination of Henze in view of Shi with the aforementioned mounting configuration in order to make the structure of the steering force module more compact (see at least: Shi, pg. 3 ln. 29-32).

Claim(s) 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Henze in view of Shi, as applied to claim 9, above, and further in view of Wendl et al. (Pub. No.: DE 10 2014 224 240 A1, hereinafter “Wendl”).

With respect to claim 11, the combination of Henze in view of Shi teaches the vehicle test bench according to claim 9, but fails to teach the following feature.
However, this feature is taught by Wendl: characterized in that the simulation unit is configured to connect to sensors of the roadworthy complete vehicle (a predetermined detection range of the vehicle sensors can be achieved whereby sensor signals of the vehicle can be generated which can be supplied to the functional test of the control unit. Thus, the driver assistance systems of the vehicle can be easily and reliably checked for their function without a complex test drive would be necessary. In addition, a wide variety of driver assistance systems can be tested, since a real driving condition can be simulated by the design and control of the test bench according to the invention. See at least: p. [0019]).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the combination of Henze in view of Shi with the aforementioned feature of Wendl in order to utilize available sensor data in order to improve the accuracy of the testing method.

With respect to claim 12, the combination of Henze in view of Shi teaches the vehicle test bench according to claim 9, but fails to teach the following feature.
However, this feature is taught by Wendl: characterized in that the simulation unit is configured to connect to a control unit of the roadworthy complete vehicle (The test device for vehicle systems according to the invention can also have a vehicle interface, wherein system values of the vehicle systems and in particular the acceleration and speed values of the vehicle sensors can be read out via this interface and / or can be displayed and / or compared with predetermined desired values via a display unit. The interface thus allows the generated and determined parameters and values of the vehicle systems and sensors to be read out and further processed. See at least: p. [0015]).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the combination of Henze in view of Shi with the .

Allowable Subject Matter
Claim(s) 6 and 14 is/are objected to as being dependent upon a rejected base claim, but would be allowable if the rejections under 35 U.S.C. 112 were overcome and if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kelly D Williams whose telephone number is (571)272-7387.  The examiner can normally be reached on M-F 8:30 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aniss Chad can be reached on (571)270-3832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/KELLY D WILLIAMS/Primary Examiner, Art Unit 3662